EXHIBIT 10.2

ALBEMARLE CORPORATION

SEVERANCE PAY PLAN

Effective as of December 13, 2006

(With Revisions as of September 30, 2008)

 

* This document also services as the Summary Plan Description.



--------------------------------------------------------------------------------

I.           

   Purpose    1

II.          

   Eligibility    1

III.        

   Conditions Governing Payment    1

IV.        

   Benefits    2

V.          

   Confidentiality    3

VI.        

   Plan Continuance    3

VII.      

   Miscellaneous    3

VIII.     

   Claim Appeal Procedures    3

IX.        

   Rights Under ERISA    4

X.          

   General Information    5



--------------------------------------------------------------------------------

ALBEMARLE CORPORATION

SEVERANCE PAY PLAN

 

I. Purpose

The purpose of The Albemarle Corporation Severance Pay Plan (“Plan”) is to
provide a period of continued income to certain employees who are terminated by
certain actions of Albemarle Corporation (the “Corporation”) for no fault of the
employee.

 

II. Eligibility

Only those employees who are located in the United States, including those on
expat assignments outside the United States, and are participants in the
company’s Annual Incentive Plan are eligible for inclusion under this Plan. The
Chief Executive Officer of Albemarle shall nominate employees for inclusion
under this Plan and the Executive Compensation Committee of the Board of
Directors of Albemarle (“Committee”) shall have the authority to designate which
of those employees may participate in this Plan and such designation shall be on
file with the Administrator of this Plan. Following a Change in Control, any
employee designated for inclusion under this Plan may not be removed from this
Plan.

Those employees who have Severance Compensation Agreements providing for certain
benefits following a Change in Control shall be eligible for participation in
this Plan but are eligible for benefits only under the conditions of Section
III.A. below.

 

III. Conditions Governing Payment

 

  A. Prior to a Change in Control, severance payments will be paid by the
Corporation to an eligible employee whose employment is permanently terminated
by action of the Corporation without cause by reason of (i) the elimination of
the employee’s position, or (ii) a change to the organizational structure of the
Corporation which results in a redesign of work processes and individual
responsibilities affecting two (2) or more individuals.

The “elimination of the employee’s position” means that the responsibilities of
the employee have been eliminated or reduced to the point that the remaining
responsibilities no longer constitute a complete work assignment and any
remaining duties are reassigned to a number of other positions, resulting in a
net reduction of required positions.

 

  B. Following a Change in Control, severance payments will be paid by the
Corporation to an eligible employee whose employment is terminated by the
Corporation without cause, or the employee elects not to relocate in the event
the employee’s office is relocated requiring the employee to move in accordance
with the company’s relocation policy in effect immediately prior to a Change in
Control.

For purposes of this paragraph B: (i) termination for “cause” shall mean
termination of employment for willfully engaging



--------------------------------------------------------------------------------

in conduct demonstrably and materially injurious to the Corporation, monetarily
or otherwise. No act, or failure to act, shall be deemed “willful” unless done,
or omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interest of the Corporation; and

(ii) severance payments will NOT be paid to an employee:

 

  1) eligible at the time of termination of employment for total and permanent
disability benefits;

 

  2) terminating employment voluntarily (other than in event of an office
relocation as noted above);

 

  3) on a leave of absence, whether approved or unapproved; or

 

  C. As a condition of receiving Severance Pay, an employee must execute and
deliver to the Corporation a release, in the form approved by the Plan
Administrator, of any and all claims the employee may have against the
Corporation.

 

IV. Benefits

 

  A. Unless otherwise expressly provided in an employment agreement between the
Corporation and an employee:

(a) Prior to a Change in Control, Severance Pay for an eligible employee shall
be equal to the sum of (i) one year of the employee’s base pay in effect at the
time of termination of employment, and (ii) the target cash bonus for the
employee for the most recent year for which the employee participated in an
annual bonus program.

(b) Following a Change in Control, Severance Pay for an eligible employee shall
be equal to the sum of (i) the greater of the employee’s base salary prior to
the date of termination and the employee’s base salary immediately prior to the
Change in Control, and (ii) the greater of the amount of the employee’s actual
cash bonus for the year preceding the date on which the Change in Control occurs
and the employee’s target bonus for the year in which the Change in Control
occurs.

Payments of Severance Pay shall be made by the Corporation in a lump sum within
thirty (30) days after termination of employment.

In case of death, any unpaid allowance will be paid out in the following order:
to the surviving spouse, surviving children or the estate.

 

  B. An eligible employee shall also receive outplacement assistance for a
period of one (1) year following a termination of employment by a firm selected
by the Plan Administrator.

 

  C.

The benefit payable to any employee under this Plan shall be reduced, but not
below zero, by the amount of any payment or the value of any benefit received or
to be received (unless the right to receive such benefit is effectively waived)
by such employee contingent upon a Change in Control (whether payable pursuant
to this Plan, any other program, plan, agreement

 

2



--------------------------------------------------------------------------------

or arrangement with the Corporation) when, in the opinion of Kelley Drye &
Warren LLP, such payment or benefit, when considered in conjunction with
benefits under this Plan, would otherwise result in the payments or benefits to
such employee constituting an “excess parachute payment” as defined in Internal
Revenue Code Section 280G(b). The amount of such reduction shall be the minimum
necessary, in the opinion of Kelley Drye & Warren LLP, to allow all such
payments or benefits, including benefits under this program, to be properly
deductible by the Corporation without restriction pursuant to Code Section 280G.

 

V. Confidentiality

The provisions of the Patent and Confidentiality Agreement previously signed by
a Participant in this Plan shall continue to apply following a termination of
employment.

 

VI. Plan Continuance

The Corporation expects to continue this Plan indefinitely, but reserves the
right to amend or end it at any time prior to a Change in Control. After a
Change in Control, no amendment or termination shall be effective with respect
to any employee unless such employee consents in writing thereto.

For purposes of this Plan, the term “Change in Control” shall have the same
meaning as set forth in the Albemarle Corporation 2008 Incentive Plan, or any
successor plan.

This Plan shall expire two (2) years after the date of a Change in Control.

 

VII. Miscellaneous

 

  A. The Vice President-Human Resources of the Corporation, or his designee,
shall administer this Plan. The Vice President-Human Resources, or his designee,
may adopt such rules as such person may deem necessary for the proper
administration of this Plan.

 

  B. Notwithstanding any other provision of this Plan to the contrary, the
Committee shall have the authority to amend the Plan and any schedules hereto
and revise the list of participants hereunder.

 

3



--------------------------------------------------------------------------------

  C. Except to the extent required by law, no assignment of the rights and
interests of a participant or survivor under this Plan will be permitted nor
shall such rights be subject to attachment or other legal processes for debts of
the participant or the participant’s survivor. At all times the participant’s or
survivor’s relationship to this Plan is that of an unsecured general creditor.

 

  D. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Virginia (without regard
to the choice of laws provisions thereof).

 

VIII. Claim Appeal Procedures

If any claim is denied in whole or in part, the employee or beneficiary will
receive written notification within 90 days, including the reasons for the
denial, reference to the specific Plan provisions on which the denial was based,
information about additional material needed to pursue the claim and an
explanation of the claim appeal procedure. Within 90 days, the employee or
beneficiary may submit a written request for reconsideration of the claim to:

Vice President, Human Resources

Albemarle Corporation

451 Florida Street

Baton Rouge, LA 70801

The Plan Administrator will make its decision on the appeal within sixty
(60) days after the receipt of the appeal (unless special circumstances require
an extension of time up to one hundred twenty (120) days and will give a written
notice of its decision which specifies the reasons for its decision. The Plan
Administrator will decide whether a hearing will be held on the claim and will
notify the employee or beneficiary at least 14 days before the hearing, if one
is to be held.

 

IX. Rights Under ERISA

A participant in the Plan is entitled to certain rights and protections under
the Employee Retirement Income Security Act of 1974 (ERISA). ERISA provides that
all Plan participants shall be entitled to:

 

  - Examine, without charge, at the Plan Administrator’s office and at other
locations, such as worksites, all Plan documents, including insurance contracts,
and copies of all documents filed by the Plan with the U.S. Department of Labor,
such as detailed annual reports and Plan descriptions.

 

  - Receive a complete list of the Employers maintaining the Plan, and receive
from the Plan Administrator information as to whether a particular Employer
maintains the Plan and also the Employer’s address. This will be provided upon
written request by the participant or beneficiary to the Plan Administrator.

 

4



--------------------------------------------------------------------------------

  - Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of an employee benefit plan.
The people who operate this Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Plan participants and beneficiaries.
No one, including the Employer, or any other person, may fire an employee or
otherwise discriminate against an employee in any way to prevent the employee
from obtaining a benefit or exercising the employee’s rights under ERISA. If a
claim for a benefit is denied in whole or in part, the employee must receive a
written explanation of the reason for the denial. The employee has the right to
have the Plan review and reconsider the employee’s claim.

Under ERISA, there are steps the employee can take to enforce the above rights.
For instance, if the employee requests materials from the Plan and does not
receive them within 30 days, the employee may file suit in a federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay the employee up to $110 a day until the employee receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If the employee has a claim for benefits
which is denied or ignored, in whole or in part, the employee may file suit in a
state or federal court. If it should happen that Plan fiduciaries misuse the
Plan’s money, or if an employee is discriminated against for asserting the
employee’s rights, the employee may seek assistance from the U.S. Department of
Labor, or the employee may file suit in a federal court. The court will decide
who should pay court costs and legal fees. If the employee is successful, the
court may order the person the employee has sued to pay these costs and fees. If
the employee loses, the court may order the employee to pay these costs and
fees, for example, if it finds the employee’s claim is frivolous. If an employee
has questions about the Plan, the employee should contact the Plan
Administrator. If the employee has any questions about this statement or about
the employee’s rights under ERISA, the employee should contact the nearest
office of the Pension and Welfare Benefits Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Pension and Welfare Benefits Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.

 

X. General Information

 

Plan Name:    Albemarle Corporation Type of Plan:    Severance Pay Plan -
Welfare Plan Name of Plan Sponsor:    Albemarle Corporation    330 South Fourth
Street    Richmond, VA 23219 Employer I.D. Number:    54-1692118

 

5



--------------------------------------------------------------------------------

Plan Number:    521 Plan Administrator:     Albemarle Corporation        451
Florida Street    Baton Rouge, LA 70801 Plan Agent for Service    of Legal
Process:     Albemarle Corporation    451 Florida Street    Baton Rouge, LA
70801 Plan Year:    The twelve (12) month period ending December 31st.

 

6



--------------------------------------------------------------------------------

Schedule to Albemarle Corporation

Severance Pay Plan

Part I—Special Provisions

(I) With respect to the individuals listed in Part (II) below (“Covered
Individuals”) , the special provisions of this Part I shall apply in lieu of the
corresponding provisions set forth in the Plan document:

(a) With respect to Section III.A of the Plan (Conditions Governing Payment),
severance payments will be paid by the Corporation to an eligible Covered
Individual whose employment is permanently terminated by the Corporation without
cause (i) by reason of the elimination of the employee’s position (as defined in
Section III.A of the Plan), (ii) by reason of a change to the organizational
structure of the Corporation which results in a redesign of work processes and
individual responsibilities affecting two (2) or more individuals, or (iii) for
any other reason other than cause.

For purposes of this paragraph (a), a Covered Individual’s employment will be
deemed to be permanently terminated by the Corporation for a reason other than
cause, under (iii) above, where the termination is by the Covered Individual
pursuant to a “Good Reason for Resignation.” For purposes of the preceding
sentence, a Good Reason for Resignation shall mean the occurrence of any of the
following events without the Covered Individual’s consent:

 

  (i) A material diminution in the Covered Individual’s base compensation;

 

  (ii) A material diminution in the Covered Individual’s authority, duties or
responsibilities;

 

  (iii) A material diminution in the budget over which the Covered Individual
retains authority;

 

  (iv) A material change in the geographic location at which the Covered
Individual must perform services; or

 

  (v) Any other action or inaction that constitutes a material breach by the
Corporation of any written employment arrangement between the Covered Individual
and the Corporation.

(b) With respect to Section 1V.A of the Plan (Benefits), the amount of the
benefits payable to Covered Individuals pursuant to that Section shall be 1.5
times the amounts specified in therein.

 

7



--------------------------------------------------------------------------------

Part II—Covered Individuals

(II) The following individuals shall be subject to the special provisions of
Part I above:

As of August 1, 2008:

 

(1) Mark C. Rohr

 

(2) Luther C. Kissam, IV

 

(3) John M. Steitz

 

(4) Richard J. Diemer, Jr.

Part III – Other Plan Provisions

Except as set forth in this Schedule, all other provisions of the Plan shall
apply to Covered Individuals in the same manner as they apply to all other Plan
participants.

 

8